Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 2 April 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur le Président,
              New York. 2 Avril 1802.
            Je vous prie d’approuver que je mette sous votre enveloppe un Mémoire assez étendu que Je suis chargé de communiquer à Mr. Bushrood Washington, et qui interesse notre Ami la Fayette.
            J’ai déja pris la liberté de vous adresser la Lettre que le Ministre Barbé-Marbois a écrite au Général Davies, auquel je ne savais aucun autre moyen de la faire parvenir.
            Vous aurez sans doute eu la bonté de la lire, comme je vous en priais.—Et à sa situation.
            Vos Plénipotentiaires avaient donné à ses amis l’esperance que le Congrès trouverait digne des Etats unis de secourir le guerrier habile et intrepide, le Négociateur honorable et intelligent, l’homme pur et vertueux qui les a secourus.
            Ils avaient êté jusqu’à penser qu’on pourrait lui donner,
            
              
                20,000 Dollars
                pour payer ce qu’il doit à des Citoyens des Etats unis;
              
              
                20,000
                en Bestiaux de belles races et bons instrumens aratoires pour monter sa ferme;
              
              
                20,000
                en Actions de la Banque des Etats unis.
              
              
                60,000
              
            
            Y a-t-il sur cela quelques demarches de faites?
            Si elles ne le sont pas, qui les fera?
            Si on les fait, auront elles du succès?
            Voila ce que je demande à votre amitié.
            Les appuyer par vous et vos amis, c’est ce qu’il est inutile de vous demander. Vous y êtes assez porté de vous même.
            
            La Session s’avance.—Il me semble qu’il n’y a pas un moment à perdre pour ceux qui ont cet honorable dessein.
            Salut, respect, inviolable et profond attachement
            Du Pont (de Nemours)
           
            Editors’ Translation
            Mister President,
              New York. 2 Apr. 1802
            I beg you to approve my having put in your envelope a rather lengthy memorandum that I have been commissioned to communicate to Mr. Bushrod Washington, which interests our friend Lafayette.
            I have already taken the liberty of addressing to you the letter that Minister Barbé de Marbois wrote to General Davie, to whom I had no other way of sending it.
            You doubtlessly had the kindness to read it as I begged you to. And your friendship for Lafayette must have made you take a lively interest in his situation.
            Your plenipotentiary ministers had given his friends hope that Congress would find it worthy of the United States to give aid to the skillful and fearless warrior, the honorable and intelligent negotiator, the pure and virtuous man who assisted them.
            They went so far as to think that he might be given:
            
              
                20,000 dollars
                to pay what he owes to citizens of the United States;
              
              
                20,000
                in thoroughbred livestock and good plowing instruments to set up his farm;
              
              
                20,000
                in shares of the Bank of the United States.
              
              
                60,000
                
              
            
            
              Have any steps been taken about that?
              If they have not been, who will take them?
              If they are taken, will they have some success?
              That is what I request of your friendship.
            
            To support them, you and your friends, that is what is unnecessary to ask of you. You are quite inclined to it yourself.
            The session is advancing. It seems to me that there is not a moment to lose for those who have in mind this honorable plan.
            Greetings, respect, unchangeable and deep affection
            Du Pont (de Nemours)
          